DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 19, 2021, has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
claim 48, lines 12-13, invokes 35 USC 112(f), because it uses the term “means” modified by the functional language “holding” (linked by the transition word “for”) and is not modified by sufficient structure for performing the claimed function. The corresponding structure described in the specification is a socket (12, Fig. 1; para. 0039).
The limitation “an apparatus configured to give an automatic indication of a player’s score” in claim 48, line 21, invokes 35 USC 112(f), because it uses the generic placeholder “apparatus” modified by the functional language “give an automatic indication of a player’s score” (linked by the transition phrase “configured to”) and is not modified by sufficient structure for performing the claimed function. The examiner notes that the specification fails to disclose the corresponding structure for performing the entire claimed function and/or to clearly link the structure to the function, as discussed in the rejections under 35 USC 112(a) and 112(b) below. If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid interpretation under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f). For further discussion of this limitation, see Response to Arguments below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 48 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 48, the specification does not provide sufficient written description support for the limitation “an apparatus configured to give an automatic indication of a player’s score” in line 21. As discussed above, this limitation invokes 35 USC 112(f) because it uses the generic placeholder “apparatus” modified by functional language and is not modified by sufficient structure to perform the claimed function. However, the written description fails to disclose the corresponding structure for performing the entire claimed function. The specification generically states that this function is performed but does not describe the structure by which the function is performed (see specification, para. 0004, lines 2-3; para. 0027, lines 2-3; para. 0029, lines 2-3; each reciting the function “an automatic indication of a player’s score is given” without describing associated structure) and therefore does not provide sufficient disclosure to show possession of the invention. See MPEP 2163.03.VI. For further discussion of this rejection, see Response to Arguments below.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 48 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 48, it is unclear what structure is encompassed by the limitation “an apparatus configured to give an automatic indication of a player’s score” in line 21. As discussed above, this limitation invokes 35 USC 112(f) because it uses the generic placeholder “apparatus” modified by functional language and is not modified by sufficient structure to perform the claimed function, but the written description fails to disclose the corresponding structure for performing the entire claimed function and/or to clearly link the structure to the function. The specification generically states that this function is performed but does not describe the structure by which the function is performed (see specification, para. 0004, lines 2-3; para. 0027, lines 2-3; para. 0029, lines 2-3; each reciting the function “an automatic indication of a player’s score is given” without describing associated structure). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). For further discussion of this rejection, see Response to Arguments below.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Koudele et al. (US Patent No. 8,257,189, hereinafter Koudele) in view of King et al. (US Patent No. 10,076,685, hereinafter King), Luciano, Jr. et al. (US Patent No. 9,498,680, hereinafter Luciano), and Kalogeropoulos et al. (US Patent No. 6,337,560, hereinafter Kalogeropoulos).
Regarding claim 48, Koudele discloses (Fig. 1) a golf facility (golf driving range 10; col. 6, lines 58-59) comprising:
a ball game apparatus (system 20; col. 6, line 63) comprising:
a plurality of coded balls (42, Fig. 2a-b; col. 8, lines 6-7, coded with ball ID 62, col. 8, line 41) each having a respective circuit (electronics section 40) including a chargeable battery (power source 68, Fig. 2a; col. 8, lines 48-49; col. 8, line 66-col. 9, line 1, “battery”, chargeable at charging station 310, Fig. 3, col. 14, lines 42-45) and a coil for charging the battery (for cooperation with inductive coil 314 of charging station, col. 14, lines 50-53, as is well understood in the art of inductive charging, col. 13, lines 3-4), wherein the circuit (40) is configured to transmit signals (50, Fig. 2a; col. 8, lines 23-24) which vary in power in dependence upon motion of each ball (col. 14, line 64-col. 15, line 1, “on the tee, the status information can be transmitted at a low power by carrier 50, since receipt of the tee charging signal indicates that that ball is on the tee-off mat and very near the antenna that is intended to receive the status information”; col. 21, lines 41-52, “[t]racking receiver 320 will see a Doppler shift once the ball has been hit, while antenna 302 will experience a loss of signal or reduction in signal strength. After detection of the hit, at 912, transmission of ball tracking signal 50 … may increase in power, if it was previously being transmitted at a low level”), and 
a plurality of detector units (ground transceivers 22, col. 6, lines 63-64; and tracking receivers 320 of tee stations 28a-b, Figs. 3-4a, col. 15, lines 20-24 and 56-65), wherein movements of said coded balls (42) are detected by the detector units (22, 320; col. 21, lines 45-49; col. 22, lines 38-43);
a battery charging system (charging station 310, Fig. 3; col. 14, lines 42-53) for charging the batteries contained within the coded balls (42), the battery charging system comprising a charging coil (314, Fig. 3) for inductively coupling with the coil in a ball (42; col. 14, lines 50-53); 
an apparatus (tee station display 328, Fig. 3-4b and 17a-d) configured to give an automatic indication of a player’s score (col. 7, lines 13-28; col. 44, lines 46-48; col. 45, lines 1-25), wherein data related to the coded balls are stored in a database (1214, Fig. 12; col. 35, line 33-37; col. 36, lines 33-34) connected to the detector units (22, 320; col. 35, lines 12-22), the data including a respective code of each coded ball (col. 36, lines 33-34), each coded ball (42) being configured to temporarily store (in memory 56, Fig. 2a; col. 8, lines 39-41) and to intermittently transfer to the detector units (ground transceivers 22; col. 22, lines 4-16, 31-34) and then to the database (col. 22, lines 41-44) data relating to movements of each coded ball (col. 22, lines 41-43, 69-70); and 
a reading apparatus (tee-off mat 300, Fig. 3, at tee stations 28a-n, Fig. 3; col. 14, lines 4-11; col. 21, lines 1-4, 19-22) configured to read data from a coded ball of the plurality of coded balls (42) at a start of a game (col. 21, lines 19-22, when ball 42 is positioned on tee), wherein the reading apparatus includes an activator unit (charger coupling energy 308 from antenna 302 to ball 42, Fig. 3; col. 14, lines 16-20) configured to switch the coded ball (42) between an 
Koudele does not explicitly teach that the battery charging system comprises a tray having an array of ball holding locations each comprising means for holding one of the balls at a specific position and a respective sensor for detecting the presence of the ball held at the position, and Koudele does not explicitly teach that the database stores a code relating to a player to whom the ball has been allocated and data relating to a history of charging cycles which have been applied to the battery within each ball.
With respect to the battery charging system, King teaches (Figs. 3-4) a battery charging system (300; col. 14, line 47-col. 16, line 60) for charging batteries within balls, the charging system comprising a tray (charging dock 310) having an array of a plurality of ball-holding locations (two docking positions shown in Figs. 3-4; col. 15, lines 19-23) each comprising means for holding a ball (100; col. 7, lines 6-16) at a respective specific position (col. 15, lines 49-59, “indentations to assist with the proper alignment” or “supplemental cradles for holding the sports ball 100 in position”, equivalent to Applicant’s disclosed sockets); a plurality of sensors (col. 16, lines 21-24, “mechanical or electrical switch” corresponding to each docking position; also see col. 14, lines 61-64), wherein each sensor is located at a respective ball-holding location of the plurality of ball-holding locations for detecting the presence of a ball (100) at the respective position (col. 16, lines 21-24, corresponding to the location of the respective primary coils 340, Figs. 3-4); and a plurality of charging coils (primary coils 340, Figs. 3-4), wherein each charging coil (340) is located at a respective ball-holding location of the plurality of ball-holding locations for inductively coupling with a coil (secondary coil 130; col. 15, lines 5-18) in a ball 
With respect to the player code data, in the art of golf ball game systems, Luciano teaches (Fig. 4; col. 9, line 44-col. 10, line 2) that it is known to store both a code of a ball (col. 9, lines 65-67, “unique ID from the RFID tag in the RFID golf ball”) and a code relating to a player to whom the ball has been allocated (col. 10, line 1, "logged-in user ID”) in a database (col. 9, line 63-col. 10, line 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Koudele by storing within the database of Koudele a code relating to a player to whom each ball has been allocated, as taught by Luciano, in order to reliably relate game outcomes to the appropriate player (Luciano, col. 10, lines 3-12).
With respect to the charging cycle data, in the art of battery charging, in order to extend battery life, Kalogeropoulos teaches that it is advantageous to store data relating to a history of charging cycles which have been applied to a battery (col. 7, lines 27-31; col. 11, lines 52-62), in order to optimize charging to extend the life of the battery. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the .
Response to Arguments
Applicant's arguments filed March 19, 2021, have been fully considered but they are not persuasive. 
In response to Applicant’s argument that the limitation “an apparatus configured to give an automatic indication of a player’s score” should not be interpreted under 35 USC 112(f) because the term “apparatus” defines sufficient structure to perform the claimed function, the examiner maintains that the term “apparatus” is a generic term meaning “an appliance or device for a particular purpose” (American Heritage® Dictionary of the English Language, Fifth Edition), and would not be understood by one of ordinary skill in the art to have any specific structural meaning in this context. (Also see MPEP 2181.I.A., which includes the term “apparatus” in the list of non-structural generic placeholders that may invoke 112(f).) Applicant points to various structural features described in the disclosure as providing adequate support for the term “apparatus.” These features will be addressed below in the context of the rejections under 35 USC 112(a) and 112(b). However, for the purposes of determining whether the limitation “an apparatus configured to give an automatic indication of a player’s score” invokes 35 USC 112(f), the question is whether the term “apparatus” itself would be understood to have a sufficiently definite meaning as a name for the structure that performs the claimed function. The examiner is not persuaded that one of ordinary skill in the art would 
With respect to the question of whether the specification provides sufficient written description support as required by 35 USC 112(a) for the limitation “an apparatus configured to give an automatic indication of a player’s score”, Applicant points to para. 0057 of the specification which describes beacons around the course for detecting movement of the ball. It appears to the examiner that the beacons described in para. 0057 would correspond to the claimed “detector units” recited in claim 48, line 7-8, not an apparatus for giving an automatic indication of a player’s score. The specification does not attribute an automatic score indicating function to the beacons or describe how an automatic indicating function would be accomplished by a beacon. One of ordinary skill in the art would not reasonably understand a beacon for detecting ball movements to be a structure for automatically indicating a score. Applicant also points to the disclosure of a database that retains current and previous scores (para. 0052), video cameras that record shots being played so that an entire round of play can be recorded and played back to check the score (para. 0069), and a player’s mobile telephone on which an application can be downloaded to implement game features (para. 0077). The examiner notes that the specification does not link an automatic score indicating function to the database, the video cameras, and/or the mobile telephone. The claimed function is 
With respect to the rejection under 35 USC 112(b), the examiner notes again that the specification does not link the claimed function to the structural features relied upon in Applicant’s arguments (i.e., “the database and/or the video cameras and/or the mobile telephones … and/or the beacons”; see Remarks, pg. 11). Applicant’s suggestion that the limitation at issue could be construed to cover a database, a video camera, a mobile telephone, and/or a beacon appears to highlight the ambiguity of this limitation, since this is a disparate list of structures, none of which are described in the specification as performing an automatic score indicating function and none of which would inherently perform an automatic score indicating function. The scope of this limitation would not be clear to one of ordinary skill in the art in view of Applicant’s disclosure. For example, one of ordinary skill in the art, interpreting the claims in light of Applicant’s disclosure, would not reasonably understand that the claimed score-indicating apparatus is a video camera (since video cameras do not conventionally indicate scores automatically, and Applicant has not disclosed that the video cameras perform this function), but Applicant appears to argue that a video camera could somehow meet this claim limitation. The examiner maintains that the claim is indefinite because it is unclear what 
With respect to the rejection under 35 USC 103, in response to Applicant’s argument that Koudele’s teaching at col. 9, lines 3-10, is limited to situations in which the power source goes completely dead, the examiner disagrees with Applicant’s interpretation of Koudele. At col. 8, line 54-col. 9, line 10, Koudele states:
“It should be appreciated that self-powering (i.e., the ball operating from its internal power source) is only needed from the initial ‘hit’ by a golf club to a point in time shortly after the final rollout. Accordingly, reducing power consumption can have a positive influence on cost and design considerations. At all other times, the ball can either be powered externally, or essentially turned off (in an ultra low power mode). In this regard, the ball can employ techniques and electronic designs that conserve and lower power usage: Very fine geometry integrated electronics can lower power considerably; low duty cycle operation (use only when needed); and methods of transmission which lower average power, but allow for increased range may be employed. The ball requires a power storage device inside it (such as, for example, a battery or capacitor), and these power conservation techniques may serve to reduce the size and cost of such a power providing device. In the case of the ball being in a self-powered environment, where the ball is either on the range post-rollout, or in a storage area, the ball can go into an "off" state, where it uses virtually no power, aside from leakage currents. If during this time, the power source ( battery, capacitor, or other device) goes completely dead, the ball still retains an ability to "wake up" and function when placed in a powering environment.”

In this passage, Koudele clearly teaches that the ball is self-powering only when needed, and that the ball is “essentially turned off (in an ultra low power mode)” at all other times. (This ultra-low power mode is described as a coma state in Table 1, below col. 35-36. As described in Table 1, “Ball electronics are turned off essentially completely” when in the coma state, and the ball “can be brought out of Coma mode by being subjected to specific low frequency magnetic fields.”) In this context, Koudele’s teaching that the ball can “wake up” when placed in a powering environment is understood to apply at all times when the ball is in the ultra-low power mode, including (but not limited to) situations in which the battery has gone completely dead while in the ultra-low power mode. In response to Applicant’s argument that one of ordinary skill in the art would not consider Koudele when seeking to reduce power 
In response to Applicant’s argument that the claimed data including a respective code of each coded ball and a code relating to a player to whom each coded ball has been allocated distinguishes over Koudele, the examiner notes that this feature is taught by Luciano, as set forth in the prior Office action and again above.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /June 23, 2021/